Citation Nr: 1145152	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  05-04 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to an initial rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to August 1967.

This appeal to the Board of Veterans' Appeals (Board) arises from a February 2004 rating decision in which the RO, inter alia, granted service connection for diabetes mellitus and hypertension and assigned an initial 20 percent and 10 percent rating, respectively, each effective June 6, 2002.   In March 2004, the Veteran filed a notice of disagreement (NOD) as to initial ratings assigned.  The RO issued a statement of the case (SOC) in November 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2005.  

In January 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  

In March 2009, the Board remanded the claims listed as on appeal, as well as a claim for service connection for posttraumatic stress disorder (PTSD), to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  In May 2011, after completing additional development, the RO granted service connection for PTSD and assigned an initial 70 percent rating, effective June 6, 2003.  The RO also awarded the Veteran a total disability rating based on individual unemployability (TDIU) effective the same date.  The Inasmuch as the RO's May 2011 rating decision constitutes a full grant of the benefit sought on appeal with respect to the issue of service connection for PTSD.  As for the Veteran's remaining initial rating claims, the AMC continued to deny these claims (as reflected in a September 2011 SSOC), and returned these matters to the Board for further appellate consideration.

Because the Veteran has disagreed with the initial ratings assigned following the grant of service connection for diabetes mellitus and hypertension, the Board has characterized claim claims in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

As a final preliminary matter, the Board notes that the claims file reflects that the Veteran was previously represented by the American Legion.  In October 2004, the Veteran filed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, appointing the Military Order of the Purple Heart as his representative.  The Board recognizes the change in representation.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Since the June 6, 2002, effective date of the award of service connection, the Veteran's diabetes mellitus has been managed by restricted diet, exercise, and oral medication, including insulin, but has not required regulation of activities or caused any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization.

3.  Since the June 6, 2002, effective date of the award of service connection, the evidence reflects that the Veteran's diastolic blood pressure has been less than 110, and systolic blood pressure has been less than 200.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (2011).

2.  The criteria for an initial rating in excess of 10 percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7101 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, post-rating letters dated in March 2008, June 2008, and March 2009 provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims higher rating, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  These letters also provided the Veteran with general information pertaining to VA's the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

After issuance of these letters, and opportunity for the Veteran to respond, the September 2011 SSOC reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed be readjudication of the claim, such as in a SOC or SSOC, is sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and non-VA treatment records, and the reports of various VA examinations.  Such evidence includes the treatment records from the Long Beach and West Los Angeles VA Medical Centers (VAMCs) and Dr. Broukhim requested by the Board in its March 2009 remand.  Also of record and considered in connection with the appeal is the transcript of the Veteran's January 2009 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  

The Board acknowledges that certain records requested in the March 2009 remand (i.e., pertinent medical evidence from the Social Security Administration (SSA) and the Los Angeles Vet Center) are not of record.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  However, the claims file reflects that the AMC contacted the SSA in March 2009 and June 2011 and was informed on both occasions that no medical records existed for the Veteran in its files.  To the extent that such records do not exist, any further efforts to obtain such evidence would be futile and any failure to notify the Veteran non-prejudicial in light of their non-existence.  See 38 C.F.R. § 3.159(e); Mayfield, 20 Vet. App. at 543.  With regard to the Los Angeles Vet Center records, the Veteran himself indicated that such records pertain to his claim for service connection for PTSD which, as discussed above, was granted in May 2011.  Thus, such records are not relevant to the current claims on appeal and any failure to obtain them is non-prejudicial to the Veteran.  See id.  

The Board finds that no additional RO action to further develop the record in connection with either claim, prior to appellate consideration, is warranted.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Also, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

Given the foregoing, each following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A.  Diabetes Mellitus

As noted above, the Veteran was awarded service connection for diabetes mellitus by RO rating decision dated in February 2004 and assigned an initial 20 percent rating, effective June 6, 2002.  He indicated disagreement with the rating assigned and properly appealed this issue to the Board.  For the reasons that follow, the Board concludes that a higher initial rating is not warranted.

The initial 20 percent rating for hypertension was assigned under the provisions of 38 C.F.R. § 4.119, DC 7913.  Under that diagnostic code, diabetes mellitus requiring insulin or an oral hypoglycemic agent and a restricted diet warrants a 20 percent rating.  A 40 percent rating is assigned for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring 1 or 2 hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Finally, a 100 percent rating requires more than 1 daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight or strength, or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913 (2011).

In addition to the above criteria, DC 7913 provides that complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Id., Note (1).  Here, the Board notes that, in October 2008, the Veteran was awarded separate evaluations for peripheral neuropathy of the bilateral lower extremities and erectile dysfunction, each as secondary to diabetes mellitus.  The Veteran has not indicated disagreement with these awards or the initial ratings assigned.  Thus, the Board does not have jurisdiction of these evaluations and they will not be discussed herein.  

Also pertinent to the current appeal, 'regulation of activities' is defined in DC 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  In Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007), the United States Court of Appeals for Veterans Claims (Court) held that medical evidence is required to show that occupational and recreational activities have been restricted.  More recently, the Court held that with regard to diabetes mellitus, "the evaluation for each higher disability rating include[s] the criteria of each lower disability rating, such that if a component [is] not met at any one level, the veteran [can] only be rated at the level that [does] not require the missing component."  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009) (citing Camacho, 21 Vet. App. at 366-67).  In order words, all the criteria for a given lower rating must be met before a higher rating can be assigned for diabetes, even if some of the criteria associated with the higher rating, such as a restricted diet, are present.

VA and non-VA outpatient treatment records generally document the Veteran's course of treatment for diabetes mellitus.  Such records reflect a history of diagnosis and three-week hospitalization for diabetes mellitus in approximately 1996, with an additional one-week hospitalization in 1999.  Thereafter, his diabetes was treated with oral antihypoglycemic agents.  In August 2003, the Veteran presented for evaluation of elevated blood sugars and abdominal pain; he also complained of occasional dizziness and blurry vision, urinary frequency and nocturia, and constipation.  The assessment was poorly controlled diabetes; the Veteran was prescribed a daily regimen of insulin and a nutritional consult with a dietician was recommended.  Subsequent records indicate that the Veteran remained on insulin and was instructed to follow a diabetic diet.  Medical evidence reflects that exercise was also recommended and, in November 2003, the Veteran reported that he sought at least one hour of strenuous activity daily.  Thereafter, the Veteran reported decreasing amounts of exercise, but outpatient records dated in May 2004, December 2004, September 2005, and March 2007 continue to show physician recommendations for increased physical activity.  There is no mention of any restriction in his activities.

The Veteran continued to report occasional dizziness and blurry vision during the nighttime with increased blood glucose.  An August 2006 Diabetic Clinic Note indicates that such symptoms were consistent with hypoglycemia and modifications were made to his insulin regimen.  A January 2007 Diabetic Clinic Note reflects that his symptoms of hypoglycemia decreased thereafter and an addendum notes that he appeared to have excellent glycemic control.   

On VA examination in March 2008, the examiner noted a history of diabetes mellitus treated with a combination of insulin and oral antiglycemics with reported fasting blood sugars of approximately 150.  There was no history of hospitalization for diabetes since 1999.  Also noted were symptoms of nighttime urinary frequency, difficulty achieving an erection, and some numbness and tingling in the lower extremities.  The examiner's assessment was diabetes mellitus, mild diabetic peripheral neuropathy in the bilateral lower extremities, and erectile dysfunction.  

In April 2009, the Veteran's VA primary care physician submitted a Physician's Statement which reflects that the Veteran's diabetes required insulin, restriction of diet, and regulation of activities.  In explanation of how his diabetes necessitated regulation of activities, the physician who authored the form stated that the Veteran reported difficulty ambulating more than one block due to fatigue and peripheral neuropathy.  This explanation does not fall within the definition of 'regulation of activities' under DC 7913, which is defined as medically-prescribed avoidance or restriction of occupational and recreational activities.  38 C.F.R. § 4.119; Camacho, 21 Vet. App. at 363-64.  Rather, it describes the impact of the Veteran's diabetes and related complications on his usual daily activities.  As previously noted above, VA outpatient records clearly show that the Veteran's physicians continued to encourage, rather than restrict, physical activities such as the gardening reported by the Veteran in 2010.  Further evidence that the Veteran's activities were not restricted by physicians is his testimony at the January 2009 Board hearing and the findings of the June 2011 VA examination.  

VA outpatient treatment records dated following the March 2008 VA examination reflect that the Veteran continued to experience symptoms and episodes of hypoglycemia manifested by dizziness and blurry vision.  Pertinent to this appeal, however, the Veteran reported at the June 2011 VA examination that none of these episodes required hospitalization.  He further indicated that his hypoglycemic reactions were related to over-medication and that he was learning to better regulate his insulin dosage.  The June 2011 VA examination report also reflects that the Veteran denied any episodes of ketoacidosis, as well as any symptoms of diabetic nephropathy or visual disorders.  Clinical examination was negative for evidence of any diabetic skin abnormality.   A diagnosis of diabetes was assigned, with no diagnosis of related visual impairment, kidney disease, neurologic disease, amputation, or other complication (besides previously-assigned hypertension and peripheral neuropathy).  With respect to the impact of this disability on the Veteran's occupation, the examiner noted that there was no effect as the Veteran reported that he stopped work in 2001 as a graphic designer due to hand cramping.  

In this case, the pertinent medical evidence, as discussed above, simply does not support a finding the Veteran's diabetes requires avoidance of strenuous occupational and recreational activities-which is required for the next higher, 40 percent rating.  Quite the opposite, the Veteran's outpatient treatment records indicate that physical activity, including strenuous exercise, is recommended by his treating physicians.  In addition, the Veteran himself testified that no physician has ever specifically restricted any activities due to diabetes mellitus.  

Under these circumstances, the criteria for the next, higher 40 percent rating are not met at any time during this appeal.  It follows that the criteria for any higher rating (60 or 100 percent), likewise, are not met during this appeal.  Indeed, VA outpatient treatment records and VA examination reports reflect findings indicating that the Veteran has not had episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or diabetic care provider visits twice per month.  

In accordance with Note (1), the Board has also considered whether the Veteran has any separately ratable manifestations of diabetes, but has found none other than those for which service connection has already been awarded (i.e., peripheral neuropathy of the bilateral lower extremities, hypertension, and erectile dysfunction).  Nephropathy, peripheral vascular disease, skin disease, peripheral edema, and diabetic retinopathy have not been found on examination.  

Accordingly, the Board finds that, since the June 2002 award of service connection, the Veteran's overall disability picture has been most consistent with the currently assigned 20 percent rating.  Hence, there is no basis for staged rating of the Veteran's diabetes mellitus, pursuant to Fenderson (cited above), and the claim for a higher initial rating must be denied.  In reaching these conclusions,  the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Hypertension

By way of background, the Veteran was awarded service connection for hypertension as secondary to diabetes mellitus by RO rating decision dated in February 2004 and assigned an initial 10 percent rating, effective June 6, 2002.  He indicated disagreement with the rating assigned and properly appealed this issue to the Board.  

For the reasons that follow, the Board concludes that a higher initial rating is not warranted at any point since the June 2002 effective date of the award of service connection.

The rating for the Veteran's service-connected hypertension has been assigned under DC 7101 for hypertensive vascular disease.  Under this diagnostic code, a 10 percent rating is assigned when diastolic pressure is predominantly 100; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more which requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more, and a 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101 (2011).

On March 2008 VA examination, the examiner noted a history of hypertension with an onset of at least 10 years prior to examination.  The condition was reportedly stable with medication.  The examiner noted that there was no history of myocardial infarction or cerebrovascular accident.  Blood pressure on examination was 130/80.  A second reading was 130/80, and a third reading was 120/80.  A diagnosis of essential hypertension was assigned, and the examiner found there would be significant effects of the disability on occupation or usual daily activities with the exception of performance of "extremely highly exertional tasks."  The examiner estimated the Veteran's metabolic equivalent of task (MET) level to be 7.  

Thereafter, on June 2011 VA examination, the Veteran demonstrated blood pressure readings of 123/86, 125/84, and 126/88.  It was noted that he reported moderate dyspnea on exertion, however, there was no indication of any history of myocardial infarction, rheumatic fever, hypertensive heart disease, heart rhythm disturbance, valvular heart disease, congestive heart failure, angina, dizziness, syncope, or other heart disease.  The examiner's assessment was hypertension with no effects on the Veteran's usual occupation or daily activities.  

VA and non-VA treatment records confirm that the Veteran has been taking medication to control his hypertension.  Such records also show that while his hypertension has often remained "above goal" (i.e., goal being defined as <130/80) for an individual with diabetes mellitus, it has generally been described as "controlled."  A December 2005 VA treatment record specifically notes that the Veteran's blood pressure is usually adequately controlled with medication.  

Also pertinent to this appeal, treatment records reflect that since the June 6, 2002, effective date of the grant of service connection, his systolic pressure has been recorded as no higher than 164.  See VA Primary Care Outpatient Note dated in July 2010.  Such records also show that his systolic pressure, more often than not, was documented below 150.  The Board acknowledges that an October 2010 VA internal medicine note indicates hypertensive urgency with systolic pressures ranging from the 170s to the 190s, however, there is no actual record of such blood pressure readings in his record.  Furthermore, it appears that any "spike" in his systolic pressure was temporary, as the same treatment note describes the Veteran's hypertension as stable with medication and without evidence of end organ damage.  As for his diastolic pressure, treatment records dated since the June 6, 2002, effective date of the grant of service connection show diastolic pressure recorded as no higher than 95.  See id.; see also VA Outpatient Treatment Notes dated in December 2005 and May 2007.  The majority of his records document a diastolic pressure of less than 90.  

Based on the foregoing, the Board finds that, pertinent to the claim for a higher initial rating for hypertension, the evidence does not reflect diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  In fact, such findings are not evident in any of the treatment records dated since the June 6, 2002, effective date of the grant of service connection, and the Veteran's diastolic and systolic pressure results have been consistently lower than 110 and 200, respectively.  Under these circumstances, the criteria for at least the next higher, 20 percent rating, under DC 7101 are not met and a rating in excess of 10 percent is not warranted for hypertension.  It logically follows that the criteria for an even higher rating for hypertension are, likewise, not met.  

The Board notes that it has also considered the applicability of alternative diagnostic codes for evaluating the Veteran's hypertension, including those diagnostic codes which evaluate cardiovascular disabilities on the value of METs.  See 38 C.F.R. § 4.104, DCs 7000 to 7020.  However, as noted, the medical evidence does not indicate that the Veteran's hypertension involves further heart disease, to include hypertensive heart disease.  Thus, the disability in question is not shown to involve any factor(s) warranting evaluation under any other provision(s) of VA's rating schedule. 

In sum, since the June2002 effective date of the award of service connection, the Veteran's overall disability picture has been most consistent with the currently assigned 10 percent rating.  A such, there is no basis for staged rating of the Veteran's hypertension, pursuant to Fenderson (cited above), and the claim for a higher initial rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

An initial rating in excess of 20 percent for diabetes mellitus is denied.

An initial rating in excess of 10 percent for hypertension is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


